DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 12/20/2021. Claim(s) 1-5 have been amended. Claim(s) 6-9 have been added. Claim(s) 1-9 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed amendment(s) to claim(s) on 12/20/2021 to remedy the rejection(s). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tokuchi Kengo (JP 6052459 B1). 
Re Claim 1, Kengo teaches an information processing apparatus, comprising: 
configured to: (Kengo; FIG. 1-14; Page(s) 2, 29; The embodiment(s) detail a controller/processor.) 
display a plurality of images indicating configurations for a cooperation function and a connection image connecting the plurality of images indicating the configurations on a screen; and (Kengo; FIG. 1-14; Page(s) 2-5, 14-16; The embodiment(s) detail various images, a cooperation and coordination function and various means of modifying images associated with the cooperation function.) 
in a case where an operation is applied to any image among the plurality of images indicating the configurations or an operation is applied to the connection image, (Kengo; FIG. 1-10; Page(s) 2-5; A user operation to an image.) 
cancel a cooperation setting of the cooperation function and make a change in correspondence with the operation by adding a representation onto the connection image on the screen. (Kengo; FIG. 1, 14-20; Page(s) 3-4, 14-20; The canceling of a cooperation function operation and the changing of images.) 

Re Claim 2, Kengo discloses the image processing apparatus as claimed in claim 1, wherein the processor cancels the cooperation setting of the cooperation function by bringing the plurality of images indicating the configurations into contact. (Kengo; FIG. 1, 14-20; Page(s) 3-4, 14-20; The canceling of a cooperation function operation and modifying of images.) 

Re Claim 3, Kengo discloses the image processing apparatus as claimed in claim 2, wherein in a case where the plurality of images indicating the configurations are 

Re Claim 6, Kengo discloses the image processing apparatus as claimed in claim 1, wherein the plurality of images indicating configurations comprises a first apparatus image corresponding to a first apparatus and a function image corresponding to the cooperation function performed by the first apparatus. (Kengo; FIG. 1-10; Page(s) 2-6; The embodiment(s) detail configuration, settings, various images and functions.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi Kengo (JP 6052459 B1) and further in view of Natori et al. (US 2016/0133038 A1). 
Re Claim 4, Kengo discloses the image processing apparatus as claimed in claim 3, yet does not explicitly suggest wherein in the case where the plurality of images indicating the configurations are brought into contact, the processor changes the image indicating the configuration into an image of a destroyed state.  
Natori teaches wherein in the case where the plurality of images indicating the configurations are brought into contact, the processor changes the image indicating the configuration into an image of a destroyed state. (Natori; FIG. 1-4; ¶ [0048]- [0053]; An erasure command for images.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kengo in view of Natori to modify images for the reasons of implementing a system that modification of images. (Natori Summary) 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi Kengo (JP 6052459 B1) and further in view of Ikegami Tomio (JP 2016-0188984 A).  
Re Claim 5, Kengo discloses the image processing apparatus as claimed in claim 1, yet does not explicitly suggest wherein the processor is further configured to: in a case where an instruction of moving the image indicating the configuration is transmitted, change a movement amount in correspondence with a weight associated with the image indicating the configuration.  
However, in analogous art, Tomio teaches wherein the processor is further configured to: 
in a case where an instruction of moving the image indicating the configuration is transmitted, change a movement amount in correspondence with a weight associated with the image indicating the configuration. (Tomio; FIG. 1; Page(s) 2-4; The embodiment(s) detail weight portion couples to an image that directions the movement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kengo in view of Tomio to modify images by weight for the reasons of incorporating an image display unit that allows for the modifying of images according to weight. (Tomio Summary & Page(s) 2-3) 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi Kengo (JP 6052459 B1) and further in view of IRIE et al. (US 2017/0163899 A1). 
Re Claim 7, Kengo discloses the image processing apparatus as claimed in claim 6, yet does not explicitly suggest wherein in a case where the function image is moved away from the first apparatus image such that a movement amount is equal to or more than a threshold value, the processor cancels cooperation of the first apparatus and the cooperation function.  
However, in analogous art, IRIE teaches wherein in a case where the function image is moved away from the first apparatus image such that a movement amount is equal to or more than a threshold value, the processor cancels cooperation of the first apparatus and the cooperation function. (IRIE; FIG. 1; ¶ [0020]- [0040]; The embodiment(s) detail methodology similar in concept and scope to the stated claim limitation that includes cancels of function based on a threshold.) 
Kengo in view of IRIE to modify images for the reasons of increasing the functionality of a camera. (IRIE Summary) 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi Kengo (JP 6052459 B1) and further in view of Takagi (US 2012/0039584 A1). 
Re Claim 8, Kengo disclose the image processing apparatus as claimed in claim 1, yet does not explicitly wherein the representation indicate that the connection between the plurality of image indicating the configurations is cut.  
However, in analogous art, Takagi teaches wherein the representation indicates that the connection between the plurality of image indicating the configurations is cut. (Takagi; FIG. 4-15; Summary, ¶ [0040]- [0060]; The embodiment(s) detail a plurality of images and cuts associated with the images.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kengo in view of Takagi to detail configuration cuts for the reasons of including a cut transition detection unit to detect image changes. (Takagi Abstract)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi Kengo (JP 6052459 B1) and further in view of Akimoto Masao (JP 2016143196 A). 
 Kengo discloses the image processing apparatus as claimed in claim 1, yet does not explicitly suggest wherein the processor is further configured to: in response to the cancellation of the cooperation setting of the cooperation function, not display the connection image after a predetermined time elapses.
However, in analogous art, Akimoto teaches wherein the processor is further configured to: 
in response to the cancellation of the cooperation setting of the cooperation function, not display the connection image after a predetermined time elapses. (Akimoto; FIG. 1; Page(s) 3-6; The embodiment(s) details cancelation of functions and displaying of images after time have passed.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kengo in view of Akimoto to stop displaying images after a period of time for the reasons of improving the display system of a device. (Akimoto Abstract)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443